[LETTERHEAD OF CAHILL GORDON & REINDEL LLP] (212) 701-3323 September 11, 2009 Re: XL Capital Ltd. Form 10-K for the Year Ended December 2008 Schedule 14A Filed on March 9, 2009 File No. 001-10804 Comment Letter dated September 1, 2009 Dear Mr. Pitko:: As discussed in our telephone conversion earlier today, XL Capital intends to file its response to your letter on or before September 30, 2009.Particularly in light of the intervening holiday and vacation schedules, the Company requests the additional time in order to ensure that the response is carefully reviewed by all relevant people at the Company. Please call with any questions. Sincerely, /s/ John Schuster John Schuster Mr. Bryan J. Pitko Division of Corporation Finance United States Securities and Exchange Commission treet, N.E., Stop 4720 Washington, D.C. 20549 cc: Kirstin R. Gould, Executive Vice President, General Counsel and Secretary
